Title: To Thomas Jefferson from John James Dufour, 15 January 1802
From: Dufour, John James
To: Jefferson, Thomas


          
            Tres Honnoré Monsieur
            Firstvineyard Kentukyce 15me. Janvier 1802
          
          Vous serez certainement tres étonné qu’un inconnu ose vous adresser une lettre, surtout pour vous prier d’une faveur; Mais la renommée de vos vertus m’enhardi, surtout l’amour et la protection que vous donné a lagriculture a qui il manque dans les Etats Unis Une branche tres consequente, la Culture du Vin.
          Il y a passè cinq ans que j’ai quitté les bords du lac de Geneve pour venir dans ce pays tenter la culture de la vigne, et pendant trois ans j’ai voyagé dans les Etat Unis pour etudier le Climat et le terrein et voir par moi même les essais qu’on avoit deja fait, je me suis arreté à la fin en Kentuky ou j’ai planté une vigne sous les auspices d’une Souscription qui promet un succes complet, le bruit duquel a deja atiré cinq familles de vignerons auxquels une quantité dautre doivent suivre. Mais comme cest tous de pauvres gens qui n’ont eu que le moyen de faire leur route et sont incapables ainsi que moi dacquerir les terres qu’ils auroient besoins pour leur établissement, ils font respectueusement présenter une petition au Congres par M. John Brown, pour obtenir en faveur de la Culture de la vigne un plus long credit que la loi de vente n’accorde, pour environ trois Sections de terre sur les bords de l’Ohio ou ils auroient envie de se placer, et c’est pour vous prier d’accorder votre patronnage a cette petition que je prends la liberté de vous écrire; Lannée passe je vous incomodai deja d’une lettre pour le même Sujet mais trop tard pour le Congre[s.] Notre petition est là même que lannée passé, eccepté pour la quanti[té;] jen demandois alors un grand tract parce qu’une grande Colonie setoit formée en Societé pour venir cultiver la vigne et me marquoit de leur acheter des terres, mais a cause de la guerre cette association a été rompue et seulement une petite partie de là Colonie est venue. Il me seroit inutile de vous dire combien la vigne seroit avantageuse pour le pays en General, ny qu’il n’est point douteux de reussir a la faire produire aussi bien que nulle part en Europe, quand elle sera duëment cultivée, car vous étes persuades de ces verites; Si jusque a present les tentatives quon a faites nont pas repondu a leur attente, cest qu’il y a eu peu de vigneronts praticiens qui y ayent travaille, et lorsque cella est arrivé, des circonstances malheureuses ont deranges les travaux, Mais cette fois ci j’ose assurer que la Culture de la vigne a pris son essort, et que l’epoque n’est pas loin que nos ports de mer au lieu de recevoir des vins et des liqueurs en enveront dehors, et le Congres en nous accordant la faveur que nous demandons en abregera le période; C’est sur les bords du Lac de Gèneve que la vigne est cultivée avec le plus de soin et on peut compter sur des milliers de vignerons de ce pays la si on leur facilite les moyens de setablir proche les uns des autres, et c’est a quoi les bords de L’Ohio sont tres propres étant si montueux qu’ils ne sont bons a nule autre culture, eccépte une lisiere de terrein bas imediatement le long de la Riviere, qui fourniront justement assez de prairie pour nourir le betail nécessaire a faire les engrais pour les vignes qui occuperont les Coteaux, et je prévois le tems que l’Ohio disputera le Rhin ou le Rhone, pour la quantité des vignes, et la qualité du vin.
          Daignez recevoir les voeux et hommages de notre petite Colonie, et particulierement lassurance du devouement et du respect avec lequel Jai lhonneur detre
          Tres honoré Monsieur Votre tres humble et Obeissa[nt] Serviteur
          
            Jean Jaques Dufour
          
         
          Editors’ translation
          
            Very Honored Sir
            First Vineyard, Kentuckythis 15th January 1802
          
          You will certainly be very surprised that an unknown dares to address you a letter, especially to beg a favor of you; but the fame of your virtues emboldens me, especially the love and protection that you have given to agriculture, which lacks a very important branch in the United States, viticulture.
          It has been more than five years since I left the shores of Lake Geneva to come to this country to attempt viticulture, and for three years I traveled in the United States to study the climate and the soil, and to see for myself the attempts that had already been made. I finally ended in Kentucky, where I planted a vineyard, under the auspices of a subscription that promises a complete success, the news of which has already attracted five families of wine growers, a number of others of whom are to follow. But as they are all poor people who had merely enough for their travel, and who are incapable, as I am, to acquire the land they would need to establish themselves, they are respectfully presenting a petition to the Congress through Mr. John Brown in order to obtain in favor of viticulture a longer credit than sales law grants, for about three sections of land on the banks of the Ohio where they desire to settle, and it is to beg you to grant your patronage of this petition that I take the liberty of writing you. Last year I already disturbed you with a letter on the same subject, but it was too late for the Congress. Our petition is the same as last year’s except for the quantity: then I requested a large tract because a large group of settlers had formed a corporation to come and cultivate vineyards and chose me to buy land for them, but because of the war that corporation broke up and only a small number of settlers came. It would be useless for me to tell you how much vineyards would be advantageous for the country in general, or that there is no doubt of success in making them as productive as anywhere in Europe when they are properly cultivated, for you are convinced of those truths. If, up until now, the attempts that have been made have not lived up to their expectations, it is because there have been few professional wine growers who have put their hand to it, and when that did happen, unfortunate circumstances have upset their labors. But this time, I dare give assurance that viticulture is expanding rapidly, and that the time is not far off when our seaports, instead of receiving wines and liquors will be sending them abroad, and the Congress, by granting us the favor that we are requesting, will shorten that time; it is on the shores of Lake Geneva that vineyards are cultivated with the greatest care, and one can count on thousands of wine growers from that country if the means of establishing them close to one another are facilitated, and for that the banks of the Ohio are very well suited, being so hilly that they are good for growing nothing else, except for a ribbon of bottom land along the edge of the river which will precisely provide enough pasture to feed the cattle necessary to make the fertilizer for the vines that will cover the hillsides, and I foresee the time when the Ohio will rival the Rhine or the Rhone in quantity of vineyards and quality of wine.
          Kindly accept the best wishes and the respects of our small group of settlers and particularly the assurance of the devotion and respect with which I have the honor to be
          Very honored Sir, your very humble and obedient servant
          
            Jean Jaques Dufour
          
        